 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlackman-Uhler Chemical Division-Synalloy Corpo-rationandInternational Molders&Allied WorkersUnion,AFL-CIO, CLC. Cases 11-CA-5800 and11-RC-3936March 24, 1975ORDER DIRECTING HEARINGBY MEMBERSFANNING, JENKINS, AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed by the parties and approvedby the Regional Director for Region 11 of the NationalLabor Relations Board, an election by secret ballot wasconducted in the above-entitled proceeding on Septem-ber 12, 1974, under the direction and supervision of theRegional Director. Upon the conclusion of the electiona tally of ballots was furnished the parties in accord-ance with the Board's Rules and Regulations.The tally of the ballots shows that there were approx-imately 120 eligible voters and that 113 ballots werecast, of which 53 were cast for and 49 were cast againstthe Petitioner, and 11 were challenged. The challengedballots are sufficient in number to affect the results ofthe election. On September 18, 1974, the Employerfiled timely objections to conduct affecting the resultsof the election. The Regional Director caused an inves-tigation of the challenges and objections to be made andthereafter, on November 7, 1974, issued and served onthe parties his Report on Challenges and Objections,Direction and Order Consolidating Cases.' In his re-port the Regional Director recommended that the Em-ployer's objections be overruled and concluded that theissues relating to the challenged ballots could best beresolved by record testimony. He therefore directedthat a hearing before an Administrative Law Judge beheld to resolve the issues raised by the 11 challenges.The Employer filed timely exceptions to the RegionalDirector's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has duly considered the matter and is ofthe opinion that the exceptions raise no material orsubstantial issue warranting reversal of the RegionalDirector.'We have no quarrel with our dissenting colleague'stFive of the employees whose ballots were challenged, Ann Holcomb,Brenda Taylor, Cynthia Dodkin, Carolyn Pugh, and Vivian Coggins, arealleged as discriminatory dischargees in Case 11-CA-5800 which was con-sohdated with Case 1 1-RC-3936 by the Regional Director's report, direc-tion, and order of November 7, 19742 In the absence of specific exceptions thereto, the Board adopts,proforma,the Regional Director's recommendation that allegations raised byObjections 2 and 3'be overruledstatement that a union's material misrepresentation ofan employer's profit may, in certain circumstances,constitute grounds for setting, a representation electionaside. However, unlike our dissenting colleague, we areof the opinion that in the case at bar no material misre-presentation concerning the- Employer's profits oc-curred.Page 1 of the leaflet circulated to employees beforethe election herein contains a facsimile of an unaudited"Statement of Consolidated Earnings" for the SynalloyCorporation and notes that the"Company"ex-perienced record earnings for the period reported. Su-perimposed upon the Company's statement of earningis a notation "EARNINGS UP 250%." The source ofthe Company's statement of earnings is clearly identi-fied on the leaflet as the Synalloy Corporation's 6-month report to stockholders. The notation "more"with an arrow invites the reader to continue to thesecond page of the leaflet. There the leaflet asks,"Where's your share of the Blackman-Uhler profitbonanza?" and "what was your wage increase in thesameyear thatBlackman-Uhler hit the profit jackpot?"Page 2 of the leaflet also invites the reader to "Comparethe raise you received . . . to the over 250% increaseinCompanyprofits." (Emphasis supplied.)As noted, unlike our dissenting colleague, we findthat the leaflet in question contains no material misre-presentationconcerningBlackman-Uhlerprofits.Thus, the 250-percent figure identified on the secondpage as "Company" -profit is the same as the 250-per-cent profit attributed on the first page of the leaflet toSynalloy, the parent company of Blackman-Uhler.Concerning the profits of Blackman-Uhler referred toon page 2 of the leaflet, we note that the Petitioner usedno specific figures nor any other specific information toshow or to imply a knowledge on its, part of Blackman-Uhler's profits. The Petitioner merely mentioned aBlackman-Uhler profit "bonanza" or "jackpot," termswhich we believe could easily be distinguished from thespecific figures provided for Synalloy and in the contextof the organizational campaign could also be evaluatedby the employees through exercise of their common-sense and good judgment.ORDERPursuant to Section 102.69(f) of the National LaborRelations Board'sRules and Regulations and State-mentsof Procedure,Series 8,as amended, it is herebyordered that a hearing be held for the purpose of receiv-ing evidence to resolve the issues raised by the chal-lengesto the ballots of Ann Holcomb, Brenda Taylor,Cynthia Dodkin, Carolyn Pugh, Vivian Coggins, Alex-ander Nichols, Jerry Crocker, Robert Walker, FloydMorton, Raymond Roberts, and Debby Peeler and that217 NLRB No. 7 BLACKMAN-UHLER CHEMICAL DIVISION-SYNALLOYsuch hearing may be consolidated with any hearing inCase 11-CA-5800 to be held before an AdministrativeLaw Judge designated by the Chief, Division of Judges.In the event the -unfair labor practice proceeding isdisposed of prior to the hearing, a Hearing Officer willbe duly designated to hear the representation matter.IT IS FURTHER ORDERED that the Administrative LawJudge or the Hearing Officer designated for the pur-poses of conducting such hearing shall prepare andcause to be served on the parties a report containingresolutions of the credibility of witnesses, findings offact, and recommendations to the Board as to the dis-position of such challenges. Within the time prescribedby the Board's Rules and Regulations either party mayfilewith the Board in Washington, D.C., eight copiesof exceptions thereto. Immediately upon the filing ofsuch exceptions the party filing the same shall serve acopy thereof on the other party and shall file a copywith the Regional Director. If no exceptions are filedthereto, the Board will adopt the recommendations ofthe Administrative Law Judge or the Hearing Officer.IT IS FURTHER ORDERED that the above-entitled matterbe, and it hereby is, remanded to the Regional Directorfor Region 11 for the purposes of arranging such hear-ing and that the said Regional Director be, and hehereby is, authorized to issue notice thereof.MEMBER KENNEDY, dissenting:Contrary to my colleagues, I believe that the Peti-tioner did make a material misrepresentation regardingthe Employer's earnings. I therefore dissent from theoverruling of Employer's Objection 1.On the morning of the election the Petitioner cir-culated a leaflet which had printing on both sides. Theleaflet is attached hereto and marked "Appendix." Onone side of the leaflet there appeared in very large blackletters,"WHERE IS YOUR SHARE OF THEBLACKMAN-UHLER PROFIT BONANZA?" Theleaflet continues in small type, "What was your wageincrease in the same year that Blackman-Uhler hit theprofit jackpot? Compare the raise you received (IFYOU EVEN GOT ONE!) to the over 250% increasein Company profits."Any reasonable person reading the above would un-derstand the message to indicate that Blackman-Uhler's profits increased 250 percent. However, therewas no such profit bonanza for Blackman-Uhler and,quite to the contrary, there was a 52-percent decreasein profits for Blackman-Uhler during the relevant re-porting period. There can be no doubt, based on theforegoing information, that there has been a false andmaterial misrepresentation of Blackman-Uhler's trueprofit picture.The majority adopts the conclusion of the RegionalDirector that there was no misrepresentation and rea-sons that the other side of the leaflet clarifies the matter39by indicating at the bottom that the source of the infor-mation was the "Synalloy Corporation Six-Month Re-port to Stockholders."3 (Blackman-Uhler is a divisionof Synalloy. Blackman-Uhler is the Employer in theinstant matter-not Synalloy. Synalloy controls some16 installations or entities. During the relevant periodSynalloy's profits went up 250 percent, but Blackman-Uhler's profits went down 52 percent.)The other side of the leaflet identifies the source ofthe information as Synalloy Corporation, but it doesnot identify the actual profit figures listed on the otherpage as those of Synalloy. Thus, the consolidated earn-ings statement does not dispel the erroneous notionconveyed by the Petitioner that Blackman-Uhler had aprofit bananza of 250 percent.There can be no doubt that misrepresentation of anemployer's profits is a misrepresentation of a materialissue.As stated by the Second Circuit inHendersonTrumbull Supply Corporation,501 F.2d 1224, 1230(1974), "a person apparently in a position to know thefacts had misrepresented a material fact [profits] (i.e.,the amount of money available for increase in em-ployees' wages and benefits) . . . ." Also, the NinthCircuit has recognized the salient nature of companyprofits to an election campaign stating, "Misrepresen-tations about company profitability can be material,since the extent to which employees share equitably inthe products of their labor may be of great interest tothem."N. L.N.L.R.B. v. G. K. Turner Associates,457 F. 2d484 (C.A. 9, 1972). I have stated in my dissent inCumberland Wood and Chair Corp.,211 NLRB 312(1974), "a company's profitability and the extent towhich employees share in the profitability are obvi-ously matters of great significance to the employees."Other Board and court decisions have recognized themateriality of company profits as an issue during anelection.See, e.g.,TylerPipe& Foundry Co. v.N..L.R.B.,406 F.2d 1272 (C.A. 5, 1969);The Halsey WTaylor Co.,147 NLRB 16 (1964). See also the EighthCircuit's decision inLaCrescent Constant Care Center,Inc. v.N.L.R.B.,510 F.2d 1319 (C.A. 8, 1975), inwhich the court denied enforcement of the Board'sdecision reported at 211 NLRB 671 (1974). The courtrejected the Board's conclusion that the employeescould evaluate the union's misrepresentation as to theemployer's profits. The court quoted a portion of mydissent in footnote 20 of its opinion. The quoted com-ments are equally applicable to the instant case.Since there has been a material misrepresentation onthe morning of the election day, which was too late forany effective reply by the Employer, and a lack of3The majority chose to label this side of the leaflet "page 1." As pointedout above, the leaflet was simply one sheet of paper with printing on eachside The leaflet bears no markings as "page 1" or "page 2," and there is noindication as to which side was handed to employees to read first 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual knowledge by the production and mainte-nance employees as a basis for proper evaluation, Iwould find merit in the Employer's abjection 1.Holly-wood Ceramics Co.,140 NLRB 221 (1962).After the determinative challenged ballots have beenresolved, I would set aside -the election on the basis ofObjection 1 if the revised tally of ballots reveals that theUnion received a majority of the valid votes cast. If therevised tally of ballots discloses that the Union failed toachieve a majority, then I would certify the results ofthe election.April 22, 1975ORDER AMENDING ORDEROn March 24, 1975, an Order was issued by theBoard in the instant case which,inter alia,directed thata hearing-be held for the purpose of receiving evidenceto resolve the issues raised, by the challenges to theballotsof certain employees named in the saidOrder.'The Order was in conformance with therecommendation of the Regional Director Region" 11,who concluded that the issues relating to the chal-lenged ballots could best be resolved by record tes-1217 NLRB No. 72This Order in no way affects the majority or minority opinion in theOrder of March 24, 1975, as to the issue relating to Employer's Objec-tion 1.timony. No exceptions were filed to such recommenda-tion. Before the Order issued and because no exceptionshad been filed as to the Regional Director's recommen-dation-as to the challenged ballots, a hearing concern-ing such challenged ballots was held before Adminis-trative Law Judge Frank H. Itkin on November 25, 26,and 27, 1974. Because of the fact that a hearing hasalready been held before a duly designated Administra-tive Law Judge to resolve issues relating to the saidchallenged ballots, the Board finds that the portion ofitsOrder of March 24, 1975, which directs a hearingto resolve such issues, is moot. Accordingly, it is herebyamended to delete that portion of the Order whichprovides that the case be remanded to the RegionalDirector for Region 11 for the purpose of arranging ahearing to resolve issues relating to the said challengedballots.2ORDERIt is hereby ordered that the Board's Order DirectingHearing in this case dated March 24, 1975, be, and ithereby is, amended to delete that portion of the Orderdirecting a hearing to be held for the purpose of receiv-ing evidence to resolve the issues raised by the chal-lengesto the ballots of those employees named in theOrder.By direction of the Board, George A. Leet, AssociateExecutive Secretary.